GROUND  LEASE

﻿

This GROUND LEASE is made and entered into this 10th day of  November, 2017 by
and between Pope Valley Properties, LLC, Pennsylvania limited partnership
("Landlord") and Embassy Bank for the Lehigh Valley ("Tenant").

﻿

W I T N E S S E T H:

﻿

For and in consideration of the payment of rent and the keeping and performing
of the covenants and agreements hereinafter set forth to be kept and performed,
the parties hereto do hereby mutually covenant and agree as follows:

﻿

1.LEASED PREMISES.

﻿

Landlord, for and in consideration of the rents, covenants and
agreements hereinafter reserved and contained on the part of Tenant to be paid,
kept, performed and observed by Tenant, hereby demises and leases unto Tenant,
and Tenant hereby leases from Landlord, that certain real property more
particularly described in Exhibit "A-1" attached hereto and made a part hereof
(the "Leased Land") together with all buildings and improvements to be erected
thereon (“Tenant's Building”), together with all and singular rights, privileges
and easements appurtenant thereto or which are hereinafter provided in this
Lease (all of which shall constitute and comprise the "Leased Premises" or
"Premises").  A record plan of the Leased Land and the remainder of the lot on
which Leased Land lies (200 W. Main Street, Macungie, Lehigh County, PA, PIN
547368970333) (“Main Street Commons”) is attached hereto as Exhibit "A-2".

﻿

Notwithstanding the above, the building and improvements that the parties
contemplate shall be constructed by Tenant (i.e. Tenant’s Building) pursuant to
the terms contained in this Lease, until expiration or earlier termination of
this Lease, shall be and remain the sole property of Tenant and title thereto
shall vest solely with Tenant (at which time title will revert to Landlord), and
Tenant shall have the sole right to deduct all depreciation thereon.

﻿

2.LEASE TERM.

﻿

2.1Interim and Occupied Term.

﻿

The term of this Lease shall extend for (a) an interim term (the “Interim Term”)
commencing on the date hereof (the “Interim Term Commencement Date”) and
expiring on the date of completion of the Landlord’s Work (as defined in Section
4.2), and (b) following the expiration of the Interim Term, a term (the
"Occupied Term") commencing on the date immediately following expiration of the
Interim Term and expiring on a date to be determined per the below, unless this
Lease shall sooner terminate as provided herein.  As used in this Lease, the
phrases term of this Lease, "the term hereof", "Lease Term" or words of like
import shall refer to the Interim Term and the Occupied Term of this Lease
together.  Such Term(s) shall be documented with a separate writing, prior to
the Interim Term Commencement Date, such that (i) this Lease does not become
subject to Pennsylvania transfer tax, and (ii) the Term(s) of this lease shall
be such that Tenant may report and account for this Lease as an operating lease
(not a capital



1

 

--------------------------------------------------------------------------------

 

lease), as that term is generally defined for accounting purposes.  If the
parties are unable to mutually agree on a Term(s) that shall accomplish both (i)
and (ii), this Lease shall be null and void and all payments, if any, made by
Tenant to Landlord shall be refunded to Tenant without offset.

﻿

2.2Supplemental Memorandum of Lease.

﻿

When the commencement date of the Occupied Term has been determined as provided
in Section 2.1 above, Landlord and Tenant shall execute, acknowledge and record
at Landlord's option a Supplemental Memorandum of Lease specifying therein the
commencement date and termination date of the Occupied Term of this Lease.

﻿

2.3Cancellation of Lease.

﻿

(a)Notwithstanding anything to the contrary herein contained, if Landlord,
having used good faith efforts, has been unable to secure the Municipal
Approvals (as defined in Section 4.2 below) and approval from such agencies or
authorities required for Tenant to commence Tenant’s Work (defined below) and
thereafter operate as a bank with drive-through facility (such approvals shall
include but not be limited to securing all required approvals from PennDOT) on
or before fifteen (15) months from the date hereof, or in the event Landlord has
not completed Landlord's Work on or before thirty (30) months from the date
hereof, then Tenant shall have the right to terminate and cancel this Lease by
giving notice within ten (10) days after the expiration of either such period,
upon receipt of which this Lease shall be terminated and the Rent Deposit (as
defined in Section 5.3) shall be returned to Tenant, except that Landlord may
retain an amount equal to one-half of all costs incurred by Landlord relative to
such Municipal Approvals, not to exceed Fifteen Thousand Dollars
($15,000.00).  Such cancellation and termination shall not relieve either party
of liability arising as a result of a breach by such party of any covenant or
obligation to be performed by such party under the terms of this Lease, which
accrued prior to the date of such termination.  

﻿

(b) In addition to the foregoing, this Lease is expressly contingent upon
satisfaction of the following conditions:

﻿

(i)  Within fifteen (15) months of the date hereof, Landlord obtaining permits
for the development and operation of a bank branch on the Premises in a form and
manner acceptable to Tenant (including all desired signs and service windows),
including but not limited to, all required municipal, county and state approvals
and permits, including PennDOT (if applicable) (excluding permits which are the
responsibility of Tenant pursuant to this Lease).  Landlord shall provide
written notice to Tenant upon securing all such approvals, and Tenant shall,
within 30 days of receipt of such written notice, accept the same by written
acknowledgment or provide a written objection detailing with reasonable
specificity any approval(s) which have not been obtained.  The date of Tenant’s
acceptance shall be the “Preliminary Acceptance Date”.

﻿

(ii)  Tenant’s approval of Landlord’s title to the Premises within sixty (60)
days of the date hereof (including recordation of all necessary ancillary lease
documents such as a memorandum of lease and all required non-disturbance
agreements).





2

 

--------------------------------------------------------------------------------

 

﻿

(iii)  Tenant’s approval of survey provided by Landlord within sixty (60) days
of the date hereof (including confirmation of acceptable and adequate utilities
for the operation of the Premises and acceptable access to public roads).

﻿

(iv)  Tenant’s approval of a Phase I Environmental Report provided by Landlord,
and such other environmental matters as Tenant shall require, within sixty (60)
days of the date hereof.

﻿

(v)  Acceptable soil conditions to be verified by Tenant within sixty (60) days
of the date hereof.

﻿

(vi)  Banking regulatory approval(s) to be applied for by Tenant within sixty
(60) days of [PHMRC] approval, including the approval of this Lease and the
location of the bank branch by the Pennsylvania Department of Banking and the
FDIC.  In executing this Lease, Landlord grants Tenant and its consultants a
license (revocable by Landlord on written notice) to enter the Premises to
perform such inspections, provided Tenant delivers an insurance certificate for
liability insurance in an amount not less than $1,000,000.00 naming Landlord as
additional insured and agrees to indemnify and hold Landlord harmless from any
claims, suits, causes of action, costs or expenses (including reasonable
attorneys fees) arising out of any personal injury or property damage by Tenant,
its agents, employees, consultants or contractors.  Notwithstanding any other
provision of this Agreement, Landlord shall have no obligation to commence
Landlord’s Work or to secure a final Highway Occupancy Permit from the
Pennsylvania Department of Transportation prior to the receipt of all of the
foregoing approvals, and in the event the foregoing approvals are not received
within six (6) months of [PHMRC] approval, Landlord shall have the right to
terminate this Lease by giving notice to Tenant, upon receipt of which this
Lease shall be terminated and the Rent Deposit (as defined in Section 5.3) shall
be returned to Tenant, except that Landlord may retain an amount equal to all
costs incurred by Landlord relative to obtaining Municipal Approvals, not to
exceed Fifteen Thousand Dollars ($15,000.00).  Such cancellation and termination
shall not relieve either party of liability arising as a result of a breach by
such party of any covenant or obligation to be performed by such party under the
terms of this Lease, which accrued prior to the date of such termination.    

﻿

If the contingencies set forth above in clauses (i) and (vi) are not satisfied
by the date set forth therein, either Landlord or Tenant shall have the right to
terminate this Lease on ten (10) days written notice to the other party.  If
Landlord and/or Tenant cures and/or waives any contingency not satisfied within
said ten (10) day notice period then the notice to terminate shall be null and
void.  Landlord and Tenant acknowledge that in the event this Lease is
terminated pursuant to this Section, neither party shall be entitled to
reimbursement for any costs they have incurred in connection with this
transaction except as otherwise expressly provided for in this Lease.    

﻿

3.USE OF PREMISES; COMPLIANCE WITH LAWS AND ORDINANCES.

﻿

3.1Use of Premises.

﻿





3

 

--------------------------------------------------------------------------------

 

Tenant may use the Leased Premises for the operation of a bank/financial
institution with drive-thru facility and for no other purpose whatsoever. Tenant
agrees to use the Leased Premises in a careful, safe and proper manner, and not
to use or permit the Leased Premises to be used for any purposes prohibited by
applicable federal, state, county, municipal or other governmental laws, codes,
rules and regulations.  Tenant shall not commit waste, or suffer or permit waste
to be committed, or permit any nuisances on or in the Leased Premises.
 Notwithstanding the preceding, if Tenant shall discontinue use of the Leased
Premises as a bank branch or otherwise assign or sublease this Lease, with
Landlord’s consent as otherwise required pursuant to this Ground Lease, Landlord
shall not unreasonably withhold consent of any such assignee or sublessee’s use
Leased Premises for any other lawful use permitted under the applicable
provisions of the Borough of Macungie Zoning Ordinance.  Landlord agrees that
during the term of the Lease, they shall not lease or rent any portion of Main
Street Commons to any bank or financial institution, or any entity which intends
that the use of such premises shall be a bank or financial institution.

﻿

3.2Discontinuance of Business.

﻿

If Tenant shall cease operating Tenant's business in the Leased Premises for a
continuous period of one hundred fifty (150) days or for a period of one hundred
fifty (150) days out of one hundred eighty (180) days, for any reason other than
to permit repair of damage or destruction thereto or to alter or refurbish the
Leased Premises, or due to a taking by condemnation or
otherwise  of  the  Leased Premises  or  access  to  the  Demised
Premises,  then Landlord,  upon sixty  (60)  days'  prior written notice to
Tenant, may terminate this Lease; provided, however, that if Tenant shall
commence and continue the bona fide operation of Tenant's business in the Leased
Premises within said sixty (60) days, said notice of termination shall be
nullified and of no force or effect; and further provided, however, that any
such cessation of the operation of Tenant's business shall not be deemed an
event of default hereunder.

﻿

3.3Compliance with Laws.

﻿

Tenant covenants that during the Lease term, Tenant will comply, at
Tenant's  sole cost and expense, with the Municipal Approvals, all  laws,
ordinances, orders, rules,  regulations and requirements of all
federal,  state  and  municipal  governments  and  appropriate departments,
commissions, boards and officers hereof, which may be applicable to the Leased
Premises, Tenant's Building and building equipment, any improvements thereon or
therein or the use or manner of use of the Leased Premises.

﻿

3.4Environmental Laws.

﻿

In addition to, and not in limitation of any other provision of this Lease,
Tenant agrees not to generate, store, use, treat or dispose of, nor to allow,
suffer or permit the generation, storage, use, treatment or disposal of, any
"hazardous waste" or "hazardous substance" (as those terms are defined in the
Resource Conservation and Recovery Act, 42 U.S.C. sections 6901 et
seq.,  as  amended ("RCRA") or  the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. sections 9601 et seq., as amended
("CERCLA"), and any rules and regulations now or hereafter promulgated under
either of such acts) or any pollutant or other



4

 

--------------------------------------------------------------------------------

 

contaminant on, in, from or about the Leased Premises, which hazardous material
is prohibited or controlled by any federal, state or local law, ordinance, rule
or regulation now or hereafter in effect.  Tenant shall and hereby does
indemnify and hold Landlord harmless from and against any and all loss, damages,
expenses, fees, claims, costs and liabilities (including, but not limited to,
attorneys' fees and costs of litigation) arising out of or in any manner related
to the “release” or "threatened release" of, and for any clean-up responsibility
imposed upon Landlord under any federal, state or local law,  ordinance,  rule
or regulation flow or hereafter in effect, with respect to, any "hazardous
waste" or “hazardous substance” (as those terms are defined in RCRA and CERCLA,
and any rules and regulations now or hereafter promulgated thereunder), or any
pollutant, or other contaminant on, in, from or about the Leased Premises or any
portion or portions thereof, which release or threatened release arises out of
or is in any manner related to Tenant's use or occupancy of the Leased
Premises.  Landlord hereby represents and warrants that, to Landlord’s knowledge
and as of the date hereof, no such above named hazardous materials are present
on the Leased Premises.

﻿

Landlord shall indemnify, defend and hold harmless Tenant and its employees,
directors, stockholders, officers and agents, from and against any and all
fines, penalties, claims, demands, damages, costs (including attorneys’ fees)
injuries and liabilities of any nature incurred by Tenant arising from any and
all environmental conditions which existed on or about the Leased Premises prior
to the Commencement Date, or from any work done or permitted or suffered by
Landlord on or about the Leased Premises.  Landlord’s duty to indemnify shall
not include indemnification for any environmental conditions which were caused,
exacerbated or otherwise set in motion by Tenant.  Landlord shall timely comply,
at its expense, with all environmental laws as they apply to all conditions on
or about the Leased Premises which existed prior to the Commencement Date, and
shall provide Tenant, immediately upon receipt thereof, with copies of any
correspondence, notice, citation, notice of noncompliance, or other document
from any source or body alleging violation upon the Leased Premises of any
environmental laws.

﻿

4.TENANT'S BUILDING.

﻿

4.1Plans and Specifications.

﻿

(a)Tenant shall select an architect to prepare the plans and specifications for
the improvements and to supervise the construction of the improvements.  Tenant
shall cause its architect to prepare and submit such plans and specifications to
Landlord as more fully described below. 

﻿

(b)Tenant and Landlord have agreed upon preliminary plans and specifications
reasonably determined by Landlord to be needed for Landlord’s preparation of a
preliminary plan to be submitted for the Municipal Approvals.  Tenant shall
provide written confirmation to Landlord that said agreed-upon plans and
specifications are final no later than sixty  (60) days from the date hereof. 
If Tenant shall fail to do so, all deadlines for obtaining Municipal and other
approvals shall be extended by an amount of time equal to the amount by which
the written confirmation is delayed.    Notwithstanding the preceding, it is
contemplated that Tenant shall provide limited information and/or plans prior to
the Preliminary Acceptance Date, and shall only prepare and deliver such
documentation as required by Landlord in order for Landlord to secure



5

 

--------------------------------------------------------------------------------

 

such Municipal Approvals (i.e. Tenant shall not engage in extensive engineering
and planning prior to the Preliminary Acceptance Date).

﻿

When prepared, the plans described in clause (a) of this Section 4.1 shall be
submitted to Landlord for Landlord's written approval.  Landlord shall promptly
review such plans and specifications and notify Tenant of its approval or
disapproval.  If disapproved, Tenant shall cause its architect to revise and
modify such plans and specifications so as to remove the reasons for such
disapproval, and to promptly submit the revised plans and specifications to
Landlord for approval.  When said plans and specifications have been confirmed
to be final by both Landlord and Tenant as set forth above, they shall be
attached hereto as Exhibit "B”.  If the parties are unable to agree on such
plans and specifications by the date which is thirty (30) days from the date
hereof, this Lease shall terminate and neither party shall be entitled to
reimbursement for any costs they have incurred in connection with this
transaction except as otherwise expressly provided for in this Lease.    

﻿

4.2Landlord’s Work.

﻿

Landlord shall secure municipal land development approval for Tenant to operate
a bank/financial institution with drive-thru facility from the Leased Land (the
“Municipal Approvals”).  Landlord shall within one hundred and twenty (120) days
after the execution of the Lease submit a preliminary plan to the Borough of
Macungie to initiate the municipal approval process. If necessary to obtain the
Municipal Approvals, Landlord shall have the right to subject the Property
composing the Commons to a condominium regime with the Leased Land being
consistent with a condominium unit to be created.  After receipt of the
Municipal Approvals, Landlord perform the Landlord’s Work as set forth on
Exhibit “C”, attached hereto.   It is acknowledged that Tenant shall be
responsible for all tapping and connection fees and shall construct any other
improvements necessary to obtain its Certificate of Occupancy, including the
construction of all parking areas.. Tenant’s portion of the common improvements
is set forth on Exhibit “C” hereto (the “Tenant’s Work”).  Notwithstanding the
foregoing, Landlord shall not be obligated to construct the foregoing utility
connections and public improvements unless and until Tenant shall have produced
reasonably satisfactory proof of funding of Tenant’s Work (as defined in Section
4.4).  Tenant’s approval of Landlord’s Municipal Approval plan(s) is an express
contingency of this Lease, as is Tenant’s approval of Landlord’s submission of
the Leased Premises to a condominium regime.  Tenant shall provide such
approval, if at all, within sixty (60) days of Landlord’s delivery of such
plan(s) or proposed condominium declaration.  Such plan(s) and declaration shall
specify Tenant’s obligation in connection with parking and storm water detention
with reasonable specificity.  Tenant shall be deemed to have approved such
submissions if it does not provide a written objection with such 30 day
period.  Without Tenant’s express written consent, which may be withheld in
Tenant’s sole and absolute discretion, Landlord shall not submit the Leased
Premises to a condominium regime after the date which is six (6) months from the
date hereof, it being the intent of both parties that such decision and
conversion shall be made, if at all, prior to the parties’ “firm” commitment to
proceed with this Lease arrangement contemplated by this Ground Lease.

﻿

4.3Governmental Permits, Licenses and Authorizations.

﻿





6

 

--------------------------------------------------------------------------------

 

Upon completion of Landlord’s Work, Tenant shall promptly apply to all
applicable governmental and regulatory agencies and authorities in order to
secure all other proper permits, licenses and authorizations necessary for the
construction of Tenant’s Building and shall diligently pursue same until receipt
thereof. Landlord agrees to cooperate with Tenant in applying for all such
applicable governmental permits, licenses and authorizations and application
shall be made in Landlord's name if required.  Tenant shall pay all fees and
costs relating thereto.  Notwithstanding the foregoing, Landlord shall secure,
at its expense, all approvals, permits, licenses and authorizations necessary
for completion of Landlord's Work.

﻿

4.4Tenant's Work.

﻿

After the plans and specifications (for construction or relocation, as
applicable) have been prepared and approved, Exhibit "B" has been attached
hereto, and all necessary permits and licenses have been obtained by Tenant, all
as provided for hereinabove, a construction contract with a reputable general
contractor selected by Tenant shall be entered into in Tenant's name for the
completion of construction of Tenant’s Building and all other work, licenses and
costs necessary to operate a bank/financial institution with drive-thru facility
on the Leased Premises not specifically referred to in Section 4.3 above,
including the Tenant's Work.  Tenant shall complete Tenant’s Work within nine
 (9) months of the commencement of the Occupied Term.  The identity of Tenant's
general contractor shall be subject to the prior written approval of Landlord.
If requested by Landlord's mortgagee, said contractor shall agree that, if
Landlord or Landlord's mortgagee succeeds to Tenant's interest in the Leased
Land prior to such contractor's completion of Tenant's Building, such contractor
will, upon request of Landlord or its mortgagee, complete Tenant's Building
pursuant to the terms of its contract with Tenant, provided that Landlord or its
mortgagee reimburses such contractor for work performed from and after the date
on which Landlord or its mortgagee succeeds to Tenant's interest for the Leased
Land.  The foregoing agreement shall not be deemed to impose upon Landlord or
its mortgagee any liability for the performance of or obligations of Tenant
under such contract.  Such construction shall be completed in a good and
workmanlike manner, in accordance with the approved plans and specifications and
with applicable building codes.

﻿

If the period of construction or relocation includes any period of time during
which any other entity is open for business in the Commons (i) all
construction performed by Tenant or its contractor shall be undertaken in a
manner which minimizes the disruption of the normal operations of the Commons
and (ii) Tenant agrees to construct such construction barriers as Landlord may
reasonably request.

﻿

4.5Architect's Certificate of Completion.

﻿

Upon completion of Tenant's Work, the architect supervising construction shall
certify in writing to Landlord and Tenant that Tenant's Work is complete and
Tenant's Building is ready for use and occupancy.  Simultaneously, Landlord and
Tenant shall cooperate in securing at Tenant’s sole cost and expense a proper
final certificate of occupancy or such other permit which may be required prior
to Tenant's beginning to transact business in, on or from the Leased Premises.

﻿

4.6Construction Costs.





7

 

--------------------------------------------------------------------------------

 

﻿

Except as otherwise specifically provided herein, Tenant shall contribute all
sums necessary for completion of Tenant's Work in accordance with the plans and
specifications.

﻿

All building and improvements shall be deemed a part of the real property and
shall be and remain the property of Landlord.

﻿

4.7Trade Fixtures.

﻿

Landlord agrees not to unreasonably interfere with Tenant's right to install
fixtures, furnishings, equipment and signs (hereinafter collectively referred to
as "Trade Fixtures") in, on or about the Leased Land during the Term of this
Lease.  All Trade Fixtures installed at any time by Tenant, Tenant's suppliers
or any permitted subtenant(s) of Tenant in, on or about the Leased Land shall be
and remain the property of the person, firm or corporation installing same and
shall be removable at any time during the term of this Lease provided Tenant or
any permitted subtenant(s) of Tenant shall not be in default hereunder at the
time of such removal.  The removal of any such Trade Fixtures shall be at the
expense of Tenant or any permitted subtenant(s) of Tenant, who shall repair any
damage or injury to the Leased Land or Tenant's Building or other improvements
occasioned by any such removal.  Notwithstanding the foregoing, Tenant shall
remain liable for any breach of this Section 4.7 or of any other term
or condition of this Lease by Tenant's subtenant(s).  For purposes of
clarification, the bank vault that Tenant contemplates installing within
Tenant’s Building, regardless of how the same shall be characterized or
classified, shall not be removed by Tenant upon termination of this Lease, and
shall upon the Lease’s termination, vest in Landlord.

﻿

4.8Signage.

﻿

Tenant shall not erect or install any signs without the prior written consent of
Landlord.  All permitted signs shall comply with all requirements of appropriate
governmental authorities, and all necessary permits or licenses shall be
obtained by Tenant.  Tenant shall maintain all permitted signs in good condition
and repair at all times and shall save Landlord harmless from any injury to
persons or property arising from the erection and maintenance of said
signs.  Upon vacating the Leased Premises, Tenant shall remove all signs and
repair all damage caused by such removal.  Tenant shall submit its standard
signage that it employs at its other bank branches to Landlord for Landlord’s
prior written consent, which shall not be unreasonably withheld.  Such signage
shall include the maximum size and number of signs permitted by the applicable
zoning ordinance.  Tenant shall be entitled to its pro-rata share of any pylon
signage located upon Landlord’s development.

﻿

4.9Encumbrance of the Leasehold.

﻿

 (a) Tenant and every successor and assignee of Tenant is hereby given the right
by Landlord, in addition to any other rights herein granted, without Landlord’s
prior written consent, to mortgage its interest in this Lease under a leasehold
mortgage one or more times and to assign Tenant’s interest under this Lease as
collateral security for such mortgage upon the condition that all rights
acquired under such mortgage shall be subject to each and all of the covenants,



8

 

--------------------------------------------------------------------------------

 

conditions and restrictions set forth in this Lease, and to all rights, interest
and estate of Landlord herein, none of which covenants, conditions or
restrictions are or shall be waived by Landlord by reason of the right so given
to mortgage such interest, except as expressly provided herein.  If Tenant
and/or Tenant’s successors and assigns shall mortgage their leasehold interest
(a “Leasehold Mortgage”) and if the holder(s) of such mortgage (a “Leasehold
Mortgagee”) shall send to Landlord written notice specifying the name and
address of the mortgagee (any such lender that shall have given such notice only
if such lender is not an affiliate of Tenant shall be deemed a “Recognized
Mortgagee” and any mortgage held by such Recognized Mortgagee, a “Recognized
Mortgagee”), Landlord agrees that so long as any such Recognized Mortgage shall
remain unsatisfied of record or until written notice of satisfaction is given by
the holder to Landlord, the following provisions shall apply:

﻿

(a) In the event Recognized Mortgage exercises its right to execute on its
security interest in the Lease, Recognized Mortgagee shall acquire all Tenant’s
rights under this Lease, including options to renew, and shall agree to comply
with and otherwise by bound by the terms and conditions of this Lease from and
after the effective date of such assignment while (or with respect to any period
of time that) Recognized Mortgagee or its designee is in possession of the
Demised Premises, Recognized Mortgagee shall cure any monetary and non-monetary
defaults of Tenant which arise prior to the date of any assignment of this Lease
to Recognized Mortgagee or its designee.  In such case, if requested by
Recognized Mortgagee, Landlord and Recognized Mortgagee shall cooperate in
executing a new lease for the Premises in accordance with this Lease.  On
request by Recognized Mortgagee, Landlord shall deliver a Landlord’s estoppel to
Recognized Mortgagee confirming that the Lease is in full force and effect, and
whether there are any outstanding defaults.

﻿

(b) Except following an event of default, as set forth in Paragraph (d) below,
there shall be no cancellation, surrender or modification of this Lease by joint
action of Landlord and Tenant without the prior consent in writing of the
Recognized Mortgagee;

﻿

(c)     On request by Tenant, Landlord shall deliver a Landlord’s estoppel to
Tenant’s proposed leasehold mortgagee and to Tenant’s Recognized Mortgagee,
confirming that the Lease is in full force and effect, and whether there are any
outstanding defaults;

﻿

(d)     Landlord shall, upon serving Tenant with any notice of default,
simultaneously serve a copy of such notice upon the Recognized Mortgagee who has
given Landlord written notice as aforesaid, which default notice shall be served
upon such Recognized Mortgagee in the manner specified in this Lease (i.e. the
Notices provision).  Landlord shall only be required to provide written notice
of default to Recognized Mortgagee if Landlord is required to provide written
notice of default to Tenant.  Upon written request by Recognized Mortgagee at
any time after Landlord has provided a default notice to Tenant, Landlord will
provide written confirmation of Tenant’s cure or failure to cure the
default.  If Tenant shall not cure any such defaults within such time period,
the Recognized Mortgagee shall have a period of ten  (10) days more, in the case
of a monetary default, and thirty (30) days more, in the case of all other
defaults, than is given to Tenant to cure such default (or to commence and
diligently pursue such cure), to remedy the default in question and the Landlord
shall accept such performance on the part of the Recognized Mortgagee as though
the same had been done or performed by the Tenant.





9

 

--------------------------------------------------------------------------------

 

﻿

(e)     Anything herein contained notwithstanding, while such Recognized
Mortgage remains unsatisfied of record or until written notice of satisfaction
is given by the Recognized Mortgagee to Landlord, if any default in the payment
of rent or other monetary sum shall occur which, pursuant to any provision of
this Lease entitles Landlord to terminate this Lease and if before the
expiration of thirty (30) days following the date of service of termination upon
such Recognized Mortgagee, any such Recognized Mortgagee shall have notified
Landlord, in writing, of its desire to nullify such notice and shall have paid
to Landlord all rent and other payments herein provided for and then in default,
then in such event, Landlord shall not be entitled to terminate this Lease due
to such monetary default and any notice of termination theretofore given due to
such monetary default shall be void and of no effect.

﻿

(f)     If this Lease shall be terminated because of Tenant’s bankruptcy or
other default which cannot by its nature be cured by the Recognized Mortgagee,
the Recognized Mortgagee, if any, or its assignee or nominee, shall have the
right by written notice to Landlord given within thirty (30) days after notice
to the Recognized Mortgagee of such termination to enter into a new lease of the
Premises with Landlord for the balance of the term remaining as of the date of
any such default, on the same terms and conditions as those contained herein and
at the rental prevailing under this Lease and with such rental increases
thereafter in accordance with the terms of this Lease.  Such new lease, by
virtue of the recording of this Lease (or a short form or memorandum thereof),
shall have priority equal to this Lease, provided that Landlord shall not be
deemed to have made any representation regarding such priority.

﻿

(g)     A Recognized Mortgagee (or its designee or nominee) may become the legal
owner and holder of the interest of Tenant under the Lease, including, without
limitation, the interest of Tenant in all improvements erected by Tenant on the
Premises, by foreclosure or other enforcement proceedings, or by obtaining an
assignment of the Lease in lieu of foreclosure or through settlement of or
arising out of any pending or threatened foreclosure proceeding, without
Landlord’s consent and without any obligation to assume the Lease, but subject
to the applicable terms and provisions of the Lease. In the event the Recognized
Mortgagee becomes the holder of the interest of Tenant under the Lease, the
obligations of the Recognized Mortgagee under the Lease shall be nonrecourse,
and Landlord shall look solely to the interest of the Recognized Mortgagee in
the Premises for the recovery of any judgment against the Recognized Mortgagee,
and Landlord hereby covenants and agrees not to bring any action or suit seeking
to impose liability on the Recognized Mortgagee beyond its interest in the
Premises.  Such right of non-recourse shall be personal to the Recognized
Mortgagee or other mortgagee and shall not apply to any other assignee,
transferee or other holder of the Lease.  Further, the Recognized Mortgagee (or
its designee or nominee) shall have the right thereafter to assign the Lease to
a “Permitted Assignee” (as hereafter defined), without any requirement for prior
notice to or consent by Landlord, but subject to the other terms and provisions
of the Lease, provided, that, promptly following such assignment, the Recognized
Mortgagee or such assignee shall notify the Landlord of such assignment,
including the name and address of the assignee.  As used herein, “Permitted
Assignee” shall mean an assignee who shall operate a business at the Premises
which will not violate any of the terms and conditions set forth in this Lease
nor violate the terms of any exclusive use now in effect and/or granted by
Landlord after the date of this Lease.

﻿





10

 

--------------------------------------------------------------------------------

 

(h)     Upon the delivery to Landlord of a duplicate original of an instrument
of assignment containing the assignee’s assumption of the Lease (subject to the
provisions of the Lease), such assignee of the Recognized Mortgagee shall become
Tenant, and shall be substituted for the Recognized Mortgagee as the owner and
holder of the Lease for all purposes, as of the effective date of such
assignment (and from and after the effective date of such assignment), the
Recognized Mortgagee (or its designee or nominee) shall be relieved from all
liability under the Lease.

﻿

4.10 Effect of Termination of Lease on Leasehold Mortgage.  In the event of
termination of this Lease, or of any succeeding lease made pursuant to the
provisions of this Section, prior to the stated expiration date thereof, at the
request of Leasehold Mortgagee, Landlord will enter into a New Lease of the
Premises with the Leasehold Mortgagee, or, at the request of such Leasehold
Mortgagee, to a corporation or partnership formed by or on behalf of such
Leasehold Mortgagee, or by and on behalf of the holders of notes secured by the
Leasehold Mortgage held by such Leasehold Mortgagee, or, at the request of such
Leasehold Mortgagee, to such other persons as such Leasehold Mortgagee shall
designate (provided that it meets the requirements of an assignee under this
Lease), for the remainder of the Term, effective as of the date of such
termination of this Lease or any succeeding lease, at the Rent and upon the
terms, covenants, and conditions herein contained, subject to the additional
conditions listed below:

﻿

(a)     Such Leasehold Mortgagee makes written request upon Landlord for such
New Lease within thirty (30) days from the date of such termination and such
written request is accompanied by payment to Landlord of all amounts then due to
Landlord.

﻿

(b)     Such Leasehold Mortgagee pays, or causes to be paid, to Landlord at the
time of execution and delivery of the New Lease, any and all sums that would at
the time of execution and delivery thereof be due under this Lease, but for such
termination and pays or causes to be paid any and all expenses, including
reasonable attorneys’ fees, court costs, and disbursements incurred by Landlord
in connection with any such default and termination, as well as in connection
with the execution and delivery of such New Lease, less the net income, if any,
collected by Landlord from the use of the Premises subsequent to the date of
termination of this Lease and prior to the execution and delivery of the New
Lease.

﻿

5.RENTAL.

﻿

5.1Interim Term.

﻿

Except for the payment by Tenant for all utilities used or
consumed  by  Tenant,  its  agents, servants, employees, contractors or
subcontractors during the Interim Term, no rental or other charges shall accrue
or be payable by Tenant to Landlord during the Interim Term.  However, during
the entire Interim Term Tenant shall be subject to and shall perform, observe
and discharge all of the other covenants and obligations of Tenant under this
Lease.

﻿

5.2Occupied Term.

﻿

Tenant shall pay to Landlord the following amounts as fixed rental for the use
and occupancy of the Leased Premises during the Occupied Term, commencing on the
first day of the



11

 

--------------------------------------------------------------------------------

 

Occupied Term and thereafter on the first day of each full calendar month
following the date of expiration of the Interim Term.  For the avoidance of
doubt, year 6 on the below table shall commence on the date which is five (5)
years and one (1) day from the Interim Term Commencement Date, and so on:



﻿

 

 

 

 

﻿

 

FIXED

 

MONTHLY

YEARS

 

ANNUAL RENT

 

INSTALLMENT

﻿

 

 

 

 

1-5

 

$78,000.00

 

$6,500.00

6-10

 

$81,900.00

 

$6,825.00

11-15

 

$85,995.00

 

$7,166.25

16-20

 

$90,294.75

 

$7,524.56

21-26

 

$94,809.49

 

$7,900.79

26+

 

$99,549.96

 

$8,295.83

﻿

Installments for partial months shall be prorated on a per diem basis.

﻿

In addition, Tenant shall pay to Landlord an amount equal to 10% of the cost of
the Cost-Shared Work (as defined in Exhibit “C” hereto) each year in year 1
through 5 of the Occupied Term, such amount to be paid to Landlord in twelve
(12) monthly installments each year concurrently with the payment of the fixed
annual rent (provided Tenant’s share of the Cost-Shared Work shall not exceed
$45,000 in the aggregate).  The cost of the Cost-Shared Work shall be determined
by calculating the sum of all invoices for the Cost-Shared Work and adding a
five percent (5%) management fee.

﻿

5.3Prepayment of Rent. On the Interim Term Commencement Date, Tenant shall
deposit with Landlord an amount equal to Fifteen Thousand Dollars ($15,000.00)
(the “Rent Deposit”). The Rent Deposit shall be held by Landlord as security for
the full and faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept by Tenant and performed during the Interim
Term.  Notwithstanding anything to the contrary contained in any law or statute
now existing or hereafter passed: (i) Tenant shall not be entitled to any
interest on the Rent Deposit; (ii) Landlord shall not be obligated to hold the
Rent Deposit in trust or in a separate account; and (iii) Landlord shall have
the right to commingle the Rent Deposit with its other funds.  If Tenant fails
to perform any of the terms, covenants and conditions of this Lease to be
performed by Tenant during the Interim Term, and this Lease shall therefore be
terminated prior to the completion of Tenant’s Building, the parties agree that
the Rent Deposit shall serve as liquidated damages and shall become the property
of Landlord at such time.  It is acknowledged that Tenant’s failure to complete
Tenant’s Work or to otherwise comply with the terms of this Agreement during the
Interim Term will cause Landlord to incur substantial economic damages and
losses of types and in amounts which may be impossible to compute and ascertain
with certainty as a basis for recovery by Landlord of actual damages, and that
liquidated damages represent a fair, reasonable and appropriate estimate
thereof.  Accordingly, Tenant agrees that liquidated damages in the amount of
the Rent Deposit may be assessed and recovered by Landlord without Landlord
being required to present any evidence of the amount or character of actual
damages sustained by reason of Tenant’s default.  Such liquidated damages are
intended to represent estimated actual damages and are not intended as a
penalty, and shall not limit



12

 

--------------------------------------------------------------------------------

 

Landlord's right to terminate this agreement for default as provided elsewhere
herein or to seek actual damages in excess of the Rent Deposit if such damages
are capable of proof.  The Rent Deposit shall be held by Landlord until the
commencement of the Occupied Term, at which point it shall be applied to
Tenant’s monthly fixed rental obligations until depleted.

﻿

﻿

5.4Place of Payment.

﻿

All payments of rental shall be made by Tenant to Landlord in lawful money of
the United States at the address set forth in Section 21.1 herein or at such
other place within the United States of America as Landlord may from time to
time direct in writing, and shall be made without any deduction, reduction,
set-off or abatement except as may be expressly set forth to the contrary in
this Lease.

﻿

6.ASSIGNMENT AND SUBLETTING.

﻿

Except as provided herein and in Section 4.9 above, neither this Lease nor any
or all interest in this Lease shall be mortgaged, pledged, encumbered, assigned,
transferred or otherwise disposed of in any manner by Tenant, voluntarily or
involuntarily, by operation of law or otherwise, nor shall the Leased Premises
or any part thereof be sublet, used, or occupied for the conduct of any business
by any third person, firm or corporation or for any purpose other than herein
authorized, except with the prior written consent of Landlord in its sole
discretion.  In the event Tenant desires to sublet the Leased Premises or any
portion thereof, or assign this Lease, Tenant shall give written notice thereof
(the "Transfer Notice") to Landlord at least ninety (90) days but not more than
one hundred eighty (180) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial information or
background of the proposed subtenant or assignee.  Landlord shall notify Tenant
of its consent or unwillingness to consent within thirty (30) days of its
receipt of Tenant's written notice.

﻿

Consent by Landlord to any assignment or subletting shall not include consent to
a subsequent assignment or subletting of the Leased Premises by Tenant or its
assignee or sublessee.  Any sale assignment, mortgage,  transfer of this Lease
or subletting which does not comply with the provisions of this Section shall be
void.

﻿

Should Landlord consent to an assignment or sublease of this Lease, Tenant, its
assignee or subtenant and Landlord shall execute an agreement prepared by or
acceptable to Landlord wherein the proposed assignee or subtenant  agrees to be
bound by the terms and conditions of this Lease including specifically the
provisions of Section 3.1 above, and Tenant will pay to Landlord on demand a sum
equal to all of Landlord's costs, including reasonable attorneys' fees (not to
exceed $2500), incurred in connection with such assignment, sublease or
transfer.  Unless specifically agreed to in writing by Landlord, no assignment
or sublease of this Lease shall relieve Tenant of its liability hereunder.  The
parties agree and acknowledge that Tenant contemplates assigning this Ground
Lease to a third party who shall construct Tenant’s Building, and Tenant shall
thereafter lease such Tenant Building pursuant to a separate commercial lease
agreement.  Landlord consents



13

 

--------------------------------------------------------------------------------

 

to such assignment in principle, provided Landlord’s final consent shall be
subject and contingent upon approval by Landlord of appropriate assignment
documents, including, but not limited to, the lease between Tenant and assignee,
and documents which shall expressly stipulate that Tenant will remain in privity
of contract with Landlord and be directly and primarily liable for defaults
hereunder, and that the lease between Tenant and assignee shall not be
assignable without Landlord’s consent.

﻿

In the event of any such assignment, Landlord shall give to original Tenant
(i.e. Embassy Bank for the Lehigh Valley), a copy of each notice of default at
the same time as and whenever any such notice of default shall be given by
Landlord to any assignee, addressed to such original Tenant at its address last
furnished to Landlord.  Such original Tenant shall thereupon have the same
period of time as the assignee does pursuant to the terms of this Lease in which
to cure or correct any such default.  Landlord agrees to accept performance by
such original Tenant of any covenant, condition, or agreement on the assignee’s
part to be performed hereunder with the same force and effect as though
performed by said assignee.  The foregoing cure rights are and shall be subject
to the rights granted to any leasehold mortgagee.

﻿

7.REPAIRS AND MAINTENANCE; COMMON AREAS.

﻿

7.1REPAIRS AND MAINTENANCE.

﻿

At the sole cost and expense of Tenant and throughout the terms hereof, Tenant
shall keep and maintain the Leased Premises in good order,  condition and
repair,  in a clean, sanitary, non-hazardous and safe condition in accordance
with the laws of the Commonwealth of Pennsylvania,  and in accordance with all
directions, rules and regulations of the health officer, fire marshal, building
inspector or any other proper officer of the governmental agencies having
jurisdiction over the Leased Premises.  Without limiting the foregoing, Tenant
shall be responsible for maintenance, repair and replacement as needed of the
following: all electrical, plumbing, ventilating and utility systems located on
the Leased Premises (including the HVAC Facilities); all windows, window
fittings and sashes, and interior and exterior doors; all
improvements,  alterations,  additions, equipment and fixtures within the Leased
Premises; all interior and exterior walls,  floors and ceilings;  all water
heaters; termite and pest extermination; all exterior improvements, paving,
walkways, driveways, curbs, lighting and other fixtures and signs; all exterior
landscaping,  shrubbery and grounds; and all of Tenant's improvements,
personality, equipment and trade fixtures. Tenant shall keep and maintain the
Leased Premises in accordance with all requirements of law concerning the
manner, usage and condition of the Leased Premises and appurtenances thereto, as
the same shall be in effect from time to time.  Tenant shall permit no waste,
damage or injury to the Leased Premises.  If at any time and from time to time
during the term hereof Tenant shall fail to make any maintenance, repairs or
replacements in and to the Leased Premises as required in this Lease, Landlord
shall have the right, but not the obligation, to enter the Leased Premises and
to make the same for and on behalf of Tenant, and all sums so expended by
Landlord shall be deemed to be additional rent hereunder and payable to Landlord
upon demand.

﻿

7.2Common Areas.

﻿





14

 

--------------------------------------------------------------------------------

 

Tenant shall be responsible for its proportional share of all repair and
maintenance obligations described above as they relate to areas, such as
driveways, open space and storm water detention facilities, shared and commonly
used by the Leased Premises and the remainder of the Commons (“CAM”).  Tenant
shall cooperate with the Landlord and any other tenant of Main Street Commons to
arrange for such repairs and maintenance to be performed, which work shall be
performed by Landlord. 

﻿

Notwithstanding the foregoing, until such time as the Commons shall be occupied
by a second tenant, Tenant shall be responsible for 100 percent (100%) of the
CAM charges for (i) repair and maintenance of Tenant’s driveway and parking area
and lawn/landscaping areas; (ii) snow and ice removal from Tenant’s driveway and
parking area; and (iii) trash removal. Tenant shall be responsible for fifty
percent (50%) of repair and maintenance and snow and ice removal from the access
road leading from Route 100 to Tenant’s driveway.  At such time as a second
tenant occupies the commons, Tenant shall remain responsible for fifty percent
(50%) of repair and maintenance and snow and ice removal from the access road
leading from Route 100 to Tenant’s driveway and become only fifty percent (50%)
responsible for trash removal.  The other charges will be prorated between the
two users based upon the respective areas of each.  Finally, Tenant’s share of
repair and maintenance and snow and ice removal of the access road may be
further reduced in the future by the addition of more users of the common areas,
or portions thereof, when adjacent land owned by Landlord is
developed.  Notwithstanding any other provision of this Agreement, Landlord
retains the right at all times to access the Leased Premises at any reasonable
time as may be necessary or desirable for the repair, maintenance or inspection
of the common areas described above, and Tenant specifically acknowledges and
agrees that the common areas described above, whether or not part of the Leased
Premises described herein, shall at all times be accessible to Landlord, any
tenant of the Commons, and the public to the extent necessary or desirable in
the course of business of the Commons.  An estimated schedule of CAM is attached
hereto as Exhibit “D”.

﻿

Notwithstanding the foregoing, CAM shall not include costs incurred or paid for:
repairs and replacement of roofs; structural repairs and replacements to any
buildings located upon the Premises; all costs and depreciation and amortization
of the initial construction and installation of the Commons, including without
limitation, the initial construction of all paving areas, driveways, aisles,
sidewalks, traffic and safety equipment signs, landscaping and other
improvements; leasehold improvements, negotiating, amending, extending,
administering or terminating leases with any tenant including, without
limitation, brokerage commissions, architectural or legal services; payments
under mortgages encumbering all or any part of the Commons; cash reserves for
replacement of facilities; curing defects in the construction of the buildings;
capital costs or capital improvements and repaving the entire parking areas more
often than once every ten (10) years (repaving once every ten (10) years is a
permitted CAM cost) (patching the parking area is a permitted CAM cost); repairs
and other costs incurred for the sole benefit of any tenant; Landlord’s
charitable or political contributions; costs of refinancing, selling or
otherwise transferring ownership of the Commons and/or improvements thereon;
general overhead and administrative expenses not directly related to the
operation and management of the Commons; and further provided that any costs
incurred with respect to the Commons which have been charged to and paid
directly by Tenant or another tenant (as part of Tenant’s Pro Rata Share or
another tenant’s share of CAM) and which have been reimbursed to Landlord from



15

 

--------------------------------------------------------------------------------

 

condemnation or insurance awards shall, after deducting Landlord’s costs in
obtaining such awards, be deducted from CAM for the year in which Landlord
receives such payments or awards.  Also, upon the development of the Commons and
in the event any other tenant shall utilize the Commons, such other tenant shall
be responsible for their pro rata share of maintenance, repair and other
applicable CAM costs.

﻿

Landlord shall provide a statement of CAM expenses to Tenant within 60 days of
the end of each year, detailing Tenant’s pro rata share.  Tenant shall have the
right, to be exercised no more than once per year, to audit the books and
records of Landlord pertaining to the CAM.  Such audit shall be at Tenant’s sole
cost and expense. If Tenant objects to Landlord’s CAM statement, or Tenant
objects to Landlord’s calculation of CAM arising from a Tenant audit, the
parties shall in good faith attempt to resolve such objection or dispute.  If
the same cannot be amicably resolved, the parties shall submit the same to an
independent certified public accountant, whose decision shall be binding upon
the parties absent manifest error.

﻿

8.ALTERATIONS BY TENANT.

﻿

Tenant shall not make any structural changes to the interior of Tenant's
Building, or any change which shall adversely effect or diminish the utility or
value of the Leased Premises or Tenant's Building, or any change to or which is
visible from, the exterior of Tenant's Building without the prior written
consent of Landlord.  No building or other improvements at any time on the
Leased Land shall be demolished without the prior written consent of the
Landlord and any mortgagee of Landlord.  All permitted changes and
alterations  (herein collectively referred to  as "Alterations") shall be made
in all cases subject to the following conditions, which Tenant hereby covenants
and agrees to keep, observe and perform:

﻿

(a)No Alteration shall be undertaken until Tenant shall have procured and paid
for, so far as the same may be required from time to time, all municipal and
other governmental permits and any authorizations of the various municipal
departments and governmental subdivisions having jurisdiction, and Landlord
agrees to join, at the expense of Tenant, in the application for any such permit
or authorizations whenever such action is necessary.

﻿

(b)Each Alteration, when completed, shall be of such a character as to not
adversely affect or diminish the value or utility of the improvements and
equipment on the Leased Land immediately before such Alteration.

﻿

(c)All work done in connection with any Alteration shall be done promptly and in
a good and workmanlike manner and in compliance with the applicable municipal
building and  zoning  laws  and with all  other  laws, ordinances, orders,
rules, regulations and requirements
of  federal,  state  and  municipal  governments  and appropriate departments,
commissions, boards and officers thereof; the cost of any such Alteration shall
be paid in cash or  its  equivalent, so that no liens shall be enforced against
the Leased Premises for labor and materials supplied or claimed to have been
supplied to the Leased Premises.

﻿

9.LIENS AND CLAIMS.

﻿





16

 

--------------------------------------------------------------------------------

 

Tenant shall not cause, suffer, or permit the Leased Premises or Tenant's
Building to be encumbered by any liens of mechanic's, laborers, or materialmen
or any other liens.  Tenant shall, whenever and as often as any such liens are
filed against the Leased Premises or Tenant's Building and are purported to be
for labor or material furnished or to be furnished to Tenant, discharge the same
of record within ten (10) days after Tenant first receives notice or has actual
knowledge of the filing thereof by payment, bonding or otherwise, as provided by
law.   Tenant shall, upon notice and request from Landlord, also defend
Landlord, at Tenant's sole cost and expense, against any action, suit or
proceeding which may be brought on or for the enforcement of any such lien and
shall pay any damages and satisfy and discharge any judgments entered in such
action, suit or proceeding and shall save harmless Landlord from any liability,
claim or damages resulting therefrom.  Upon Tenant’s failure to procure the
bonding, discharge or satisfaction of any such lien within such ten (10) day
period, Landlord may, without further notice, procure the discharge or
satisfaction thereof by bonding or payment or otherwise, and all costs and
expenses which Landlord may incur in obtaining such discharge shall be paid on
demand by Tenant as additional rent hereunder.  Upon Tenant's request, Landlord
shall join Tenant in the execution of a “Stipulation Against Liens” with respect
to work performed at or materials supplied to the Leased Premises.

﻿

10.UTILITIES.

﻿

10.1Tenant Pays Charges.

﻿

During the term of this Lease, Tenant shall pay or cause to be paid all charges
for gas, electricity, water and any other utilities furnished to the Leased Land
and all sewer use charges or similar charges or assessments for utilities levied
against the Leased Land and shall, at its sole cost and expense, make all
reasonable efforts to ensure that all such services are separately metered,
submetered or assessed.  If any such utilities are not separately metered, but
rather service multiple owners and/or tenants, Tenant shall be responsible only
for its pro rata share of the same.

﻿

11.TAXES AND ASSESSMENTS.

﻿

11.1Real Estate.

﻿

As used herein, the term “Real Estate Taxes” shall mean all real estate taxes,
assessments for improvements to the Leased Land and improvements, municipal or
county water and sewer rates and charges, whether the same is or are general or
special, or ordinary or extraordinary, and all similar or dissimilar levies,
taxes and assessments, , which shall now or hereafter be levied, assessed or
imposed against the Leased Land or Tenant's Building and any other improvements
erected or caused to be erected thereon and which become a lien or are due and
payable thereon during the term of this Lease, excluding any franchise,
corporate, income, personal property, capital levy, capital stock, excess
profits, net worth, transfer, revenue, estate, gift, inheritance or succession
tax payable by Landlord or any other tax, assessment, levy or charge upon, or
measured in whole or in part by, the income or profits of Landlord, or any
interest or penalties on such excluded items.  Such Real Estate Taxes shall also
include any and all taxes, levies or assessments in lieu of and/or in addition
to the Real Estate Taxes in effect on the date hereof.  If at any time during
the term of this Lease, the method of taxation prevailing on the date



17

 

--------------------------------------------------------------------------------

 

hereof shall be altered so as to cause any tax measured by or imposed upon the
rental or other sums payable hereunder to be substituted for Real Estate Taxes
or assessments, then such taxes shall be deemed included in the obligations of
Tenant under this Section, but only to the extent the same would be payable if
the Leased Land were the only property of Landlord subject to such taxes. 

﻿

11.2Payment by Tenant.

﻿

Tenant shall pay or cause to be paid, before any fine, penalty, interest or cost
may be added thereto for the nonpayment thereof, all Real Estate Taxes levied
against the Leased Land during the Lease Term, including the improvements on the
Leased Land and all permitted alterations and additions thereto.  If the Leased
Land shall not be separately assessed but shall be assessed as a part of a
larger parcel of real property, until such time as the Leased Land shall be
separately assessed, Tenant shall pay within ten (10) days of written demand for
payment from Landlord, a portion of any Real Estate Taxes levied against the
entire parcel of real property on the following basis: Tenant's share shall be
an amount equal to the product obtained by multiplying such Real Estate Taxes by
a fraction, the numerator of which shall be the leased area (i.e the Leased
Land) (expressed in square feet) and the denominator of which shall be the area
of the property (i.e. Landlord’s entire parcel of which the Leased Land is a
portion thereof)(expressed in square feet) (said fraction is hereinafter
referred to as ("Tenant's Pro Rata Share")).  For purposes of clarification,
Tenant’s Pro Rata Share shall apply only to tax assessments related to land, and
not any other buildings or improvements located on such land.  Tenant
acknowledges and agrees that it shall be solely responsible for the payment of
all tax assessments related to Tenant’s Building.

﻿

11.3Installment Payments.

﻿

If any Real Estate Taxes are at any time during the Term levied or assessed
against the Leased Land, which, upon exercise of any option permitted by the
assessing authority, may be paid in installments or converted to an installment
payment basis (irrespective of whether interest shall accrue on unpaid
installments), Tenant may elect to pay such taxes in installments with accrued
interest thereon, provided such taxes are separately assessed.   In the event of
such election, Tenant shall be liable only for those installments of such tax or
assessment which accrue and become payable during, or are attributable to, the
Term.

﻿

11.4Proration.

﻿

Any Real Estate Taxes which are payable by Tenant hereunder shall be prorated
between Landlord and Tenant if such Real Estate Taxes relate to a fiscal period
of the levying authorities which commences before the commencement of the
Occupied Term or extends beyond the expiration or earlier termination of the
Term hereof so that Tenant shall only pay that portion of such Real Estate Taxes
equal to that proportion which the number of days of such fiscal period falling
within the Occupied Term or extensions thereof bears to the total number of days
of such fiscal period. 

﻿

11.5Cooperation of Landlord.





18

 

--------------------------------------------------------------------------------

 

Tenant reserves the right, if Landlord elects not to contest any tax assessment,
to contest or appeal any property tax assessment affecting the Leased Premises,
provided that Tenant shall pay all costs of such contest and appeal and shall
indemnify Landlord against any and all loss, costs or damages (including any
increase in or assessment affecting adjacent properties) incurred by Landlord as
a result or Tenant’s appeal or contest.

﻿

11.6Other Taxes Payable by Tenant.

﻿

Tenant covenants and agrees to pay before delinquency all personal property
taxes, assessments and liens levied during the Occupied Term of this Lease upon
all personalty belonging to Tenant and situated on or about the Leased Land.  In
addition to the elements of rent and all other charges to be paid by Tenant
hereunder, Tenant shall pay to Landlord, within thirty (30) days after written
demand as additional rent hereunder, any and all taxes payable by Landlord
(other than net income taxes) whether or not now customary or within the
contemplation of the parties hereto: (i) upon, measured by or
reasonably  attributable  to the cost or value of Tenant's equipment, furniture,
fixtures, improvements (whether constructed by Landlord or Tenant) and other
personal property located in the Leased  Premises or by the cost or value
of  any leasehold improvements made in or to the Leased Premises by or for
Tenant, regardless of whether title to such improvement shall be in Landlord or
Tenant; (ii) intentionally deleted; (iii) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Leased Premises, Tenant's Building, the Leased
Land or any portion of any thereof; and (iv) upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Leased Premises and/or Leased Land (it is the intent of the
parties that this Lease shall not trigger Pennsylvania’s realty transfer tax).

﻿

12.INDEMNIFICATION AND NONLIABILITY OF LANDLORD.

﻿

Tenant agrees to protect, defend, indemnify and save harmless Landlord against
any and all loss, damages and liability on account of any, all and every demand
or claim or assertion of liability or any claim or any action founded thereon
arising or alleged to have arisen out of any act or omission of Tenant, its
agents, servants, employees, patrons, customers, independent contractors,
licensees or invitees, arising out of the occupation, use, possession, conduct
or management of the Leased Premises whether such claim or action be for
damages, injury to person or property, including the property of Tenant, or
death of any person, made by any person, group or organization, whether employed
by either of the parties hereto or otherwise.

﻿

13.INSURANCE.

﻿

13.1Hazard Insurance.

﻿

During the term hereof, Tenant shall at Tenant's sole cost and expense, for the
mutual benefit and protection of Landlord, Landlord's mortgagees and Tenant,
procure and maintain, or cause to be procured and maintained, an all-risk, broad
form policy or policies of fire and extended coverage insurance with a vandalism
and malicious mischief endorsement covering Tenant's Building and all other
improvements located on the Leased Land, in a company or companies licensed to
do business in the Commonwealth of Pennsylvania and acceptable to



19

 

--------------------------------------------------------------------------------

 

Landlord, in a total amount of one hundred percent (100%) of the full
replacement value of Tenant's Building and appurtenances, but in no event shall
such policies contain a co-insurance provision.  The term “full replacement
value” shall mean the then actual replacement cost, excluding excavation and
foundation costs.  Tenant agrees to reevaluate such insurance coverage at
Landlord's request, but not more often than at one (1) year intervals and to
increase said coverage if it shall then be less than one hundred percent (100%)
of the then full replacement value.

﻿

All policies of insurance, and all renewals thereof, shall name both Landlord
and Tenant as insureds and provide for the payment of all losses in excess of
one hundred thousand  dollars ($100,000.00) to  [________________]
or  another  third  party escrow agent mutually acceptable to Landlord and
Tenant, its successors or assigns (hereinafter referred to as the “Insurance
Trustee”) for the use and benefit of the Landlord and the Tenant, and of the
mortgagee under any mortgage on the leasehold estate (the “Mortgagee”) as their
respective interests may appear.

﻿

In the event of any loss, the Insurance Trustee shall proceed to hold and
disburse the proceeds of any such policies of insurance as provided in Article
14 below.  All proceeds of such insurance received by the Insurance Trustee
shall be used to repair and restore the damaged or destroyed Improvements.  If
Tenant  fails or refuses to promptly begin any such work or restoration,
reconstruction or replacement of damaged or destroyed Improvements as required
herein, or after beginning, shall fail or refuse to diligently prosecute such
work, then Landlord may, at its option, make or complete as begun, such
restoration, reconstruction and/or  replacement  of improvements, using
reasonable diligence therein, and Landlord in so doing and paying for the work
shall be entitled to receive the insurance proceeds for that purpose from the
Insurance Trustee.

﻿

Landlord and Tenant shall cooperate in the settling of any claim under the said
insurance coverage.

﻿

13.2General Liability.

﻿

During the term of this Lease, Tenant shall, at Tenant’s sole cost and expense,
for the mutual benefit and protection of Landlord and Tenant, maintain
comprehensive general  public liability insurance against claims for personal
injury or death and property damage occurring upon, in or about the Leased
Premises, or on, in or about the adjoining sidewalks  and passageways under the
control of Tenant, such insurance to afford protection to a limit of not less
than a combined single limit of three million dollars ($3,000,000.00) per
occurrence in respect of personal injury or death and property damage.  Tenant
agrees to reevaluate such insurance coverage at Landlord's request, but not more
frequently than at one (1) year intervals and to increase said coverage if it is
reasonably determined that the owners, lessees or mortgagees of similar
properties in the general vicinity of the Leased Premises are now carrying or be
required to carry higher levels of coverage.

﻿

13.3Course of Construction Policy.

﻿





20

 

--------------------------------------------------------------------------------

 

Tenant shall, during the Interim Term, obtain at Tenant's sole cost and expense
a “course of construction” policy of insurance, including, but not limited to,
provisions for fire and extended coverage covering the building and
appurtenances to be constructed by Tenant on the Leased Land.  Landlord,
Tenant's contractor, Tenant's construction lender (if any) and Tenant shall be
named as insureds under such policy.  Tenant agrees that any "course of
construction" policy obtained shall provide that any insurance carried by
Landlord shall be in excess of said "course of construction" policy and shall
not contribute to payment of any loss thereunder.

﻿

13.4Workman’s Compensation.

﻿

During the term of this Lease, Tenant shall maintain or cause to be maintained,
workmen's compensation insurance as required by law.

﻿

13.5Blanket Policies.

﻿

All policies of insurance required hereunder of the Tenant during the term of
this Lease may be in the form of “blanket” policies, provided that the Leased
Premises shall be added as a scheduled location thereunder and the coverage
thereunder must be at least equal to that which would be provided under the
separate policies which Tenant must maintain pursuant to this Lease.

﻿

13.6Policies and Certificates of Insurance.

﻿

Tenant agrees during the term of this Lease to deliver to Landlord certified
copies of policies evidencing the insurance procured by Tenant under the terms
hereof, or to deliver in lieu thereof certificates of coverage from the
insurance company or companies writing said policy or policies of insurance,
which certificates shall designate the company writing the same, the number,
amount and provisions thereof, and shall indicate on the face thereof that
Landlord is a named insured under said policies and that Landlord's mortgagees
on the Leased Land shall be named insureds for the policies provided in this
Lease.

﻿

13.7Cancellation or Termination.

﻿

All insurance policies to be provided by Tenant shall contain a provision that
said policies shall not be cancelled, terminated or expire without thirty (30)
days' prior notice from the insurance company to Landlord.  Tenant agrees that
on or before twenty (20) days prior to expiration of any insurance policy,
Tenant shall deliver to Landlord written notification in the form of a receipt
or other similar documents from the applicable insurance company that said
policy or policies have been renewed, or deliver certificates of coverage or
certified copies from another insurance company licensed to do business in the
Commonwealth of Pennsylvania and acceptable to Landlord for such coverage.

﻿

13.8Failure to Procure.

﻿

In the event Tenant should fail to procure or keep in force the insurance which,
as provided in this Lease, must be procured and kept by Tenant, Landlord may,
but shall not be



21

 

--------------------------------------------------------------------------------

 

obligated to, procure insurance for Tenant's benefit and recover the cost
thereof from Tenant within ten (10) days from written demand therefore from
Landlord.

﻿

14.DAMAGE AND DESTRUCTION.

﻿

14.1Restoration and Repair.

﻿

If, during the term of this Lease, the Leased Premises shall be damaged or
destroyed by a cause or casualty covered by the insurance Tenant is required to
carry pursuant to Article 13 above, Tenant shall repair or replace the building
and/or improvements damaged or destroyed by the insurable cause of damage or
destruction on the same plan and design as existed immediately prior to such
damage or destruction (subject to any change in plan and design requested by
Tenant and approved by Landlord in accordance with Section 14.3 below), subject
to such delays as may be reasonably attributable to governmental restrictions or
other causes beyond the control of Tenant.  Materials used in repair shall be as
nearly like original materials as may then be reasonably procured in regular
channels of supply.  All proceeds of insurance carried on Tenant's Building and
any other improvements located on the Leased Land hereinabove, payable as a
result of such damage or destruction, shall be used and applied in accordance
with Article 13 above and this Article 14 to the extent necessary for such
repair or rebuilding.  Landlord shall not be required to contribute any of its
own funds to the cost of repair or rebuilding.

﻿

14.2Damage Not Covered by Insurance.

﻿

If, during the term of this Lease, Tenant's Building or any other improvements
located on the Lease Land shall be damaged or destroyed by a cause or casualty
not covered by the insurance Tenant is required to maintain pursuant to Article
13 above to the extent of twenty-five percent (25%) or more of the monetary
value thereof, then by written notice to Tenant within thirty (30) days after
the date of such damage or destruction, Landlord may elect to terminate this
Lease.  However, if Landlord gives notice of termination to Tenant, this Lease
shall not terminate if the Tenant shall,  within thirty (30) days after receipt
of such notice, give written notice to Landlord of Tenant's election to
cause  the  repair  and  restoration  of  Tenant's  Building  and
improvements.  In such event, Tenant shall, at its sole expense, provide the
funds necessary therefor and shall thereafter promptly and diligently repair and
restore the Leased Premises to the same extent required in Section 14.1
above.  In the event any such damage or destruction, from a cause not covered by
the insurance required to be maintained in Article 13, is not sufficient to
permit termination of the Lease pursuant to this Section 14.2, Tenant shall at
Tenant's sole cost and expense, promptly repair and restore the Leased Premises
to the same extent required in Section 14.1 hereinabove.

﻿

14.3Approval of Plans.

﻿

Prior to commencement of such restoration, reconstruction or replacement, the
Tenant, or the Mortgagee in the event any Mortgagee shall elect to undertake
such restoration, reconstruction or replacement, shall furnish Landlord with a
copy of all plans, specifications, contracts and guaranty bonds, or documents
and shall obtain the prior written consent of Landlord for all repairs involving
structural portions of the Leased Premises, or any modification to or



22

 

--------------------------------------------------------------------------------

 

alteration of the plan and design as existed immediately prior to the occurrence
of the damaging event.

﻿

14.4Disbursement of Proceeds.

﻿

After such restoration, repair, reconstruction or replacement shall have
commenced, the supervising architect, or if there be no supervising architect,
then the general contractor in charge of such work, shall certify monthly to the
Insurance Trustee statements showing the actual cost of the work done in the
preceding month, and shall furnish satisfactory receipts and paid
invoices,  together with partial  or  interim  lien waivers  or releases for
labor and materials showing that Tenant has paid such costs in full.  Thereupon,
said Insurance Trustee shall reimburse Tenant for ninety percent (90%) of the
amount of such monthly cost paid by the Tenant.  Upon the completion of such
restoration, repair, reconstruction or replacement free from liens for labor and
materials, the Tenant shall exhibit to said Trustee receipts in full, together
with final lien waivers or releases showing that Tenant has paid for all of said
work,  together with a final contractor's affidavit or similar document
attesting under oath that the work has been finally completed and all payments
for labor and/or materials have been paid in full, and thereupon said Trustee
shall pay to said Tenant the balance remaining in said insurance fund, it being
understood and agreed that the cost of administering said trust including the
compensation of  said Insurance Trustee shall not be paid out of or withheld
from said insurance proceeds, but shall be paid directly by Tenant.

﻿

14.5Replacement of Tenant's Equipment.

﻿

In the event of the damage or destruction of the Leased Premises not giving rise
to a termination of this Lease, Tenant shall, at its own expense, replace and
repair so much of Tenant's equipment in the Leased Premises which may be damaged
or destroyed, as may, in the option of Tenant, be necessary for the resumption
by Tenant of its business in the Leased Premises.  Such replacement or repair
shall commence as soon after the damage or destruction as may be reasonably
possible, and shall be prosecuted by Tenant diligently and with continuity until
completion, subject to delays caused by force majeure.

﻿

14.6Right to Terminate.

﻿

In the event of the damage or destruction of the Leased Premises by a cause or
casualty covered by the insurance Tenant is required to carry pursuant to
Article 13 hereinabove, Tenant shall have the right to terminate this Lease if,
during the last three (3) years of the Term of this
Lease,  Tenant's  Building  is  damaged  in  an  amount  exceeding sixty-six
and  two-thirds  percent (66-2/3%) of the then reconstruction cost thereof,
provided that, in such event, such termination of this Lease shall be effected
by written notice within ninety (90) days of the happening of the casualty
causing such damage, and all insurance proceeds shall promptly be paid over to
Landlord by the Insurance Trustee (or Tenant shall assign its rights under any
applicable insurance policy(s) to Landlord, as applicable).  Upon such
termination, rent and all other sums due by Tenant under this lease shall
terminate as of the termination date.

﻿

15.CONDEMNATION.

﻿





23

 

--------------------------------------------------------------------------------

 

15.1Total or Substantial Taking.

﻿

(a)Total Taking.  In the event the Leased Premises shall be appropriated or
taken under the power of eminent domain by any public or quasi-public authority,
this Lease shall terminate and expire as of the date of such appropriation or
taking, and Landlord and Tenant shall thereupon be released from any liability
hereunder for occurrences or omissions hereunder arising subsequent to such date
of appropriation or taking.

﻿

(b)Partial Taking.  In the event that more than twenty-five percent (25%) of the
Leased Premises shall be appropriated or taken under the power of eminent domain
by any public or quasi-public authority, either Landlord or Tenant shall have
the right to cancel and terminate this Lease as of the date of such taking upon
giving the other party written notice of such election within thirty (30) days
after the receipt by Tenant from Landlord of notice that the Leased Premises
have been so appropriated or taken.  In the event of such cancellation, Landlord
and Tenant shall thereupon be released from any liability under this Lease for
occurrences or omissions hereunder arising subsequent to such date of
appropriation or taking.

﻿

15.2Effect on Rent.

﻿

If this Lease is terminated as provided in Section 15.1 herein, the rent for the
last month of Tenant's occupancy shall be prorated, and the Landlord agrees to
refund to the Tenant any rent paid in advance provided all other sums or amounts
owed by Tenant to Landlord have been paid in full.

﻿

15.3Condemnation Award.

﻿

In the event this Lease is terminated as provided in Section 15.1 herein, all
compensation awarded or paid upon such a total or partial taking of the Leased
Premises shall belong to and be the property of Landlord.   Landlord and Tenant
agree to equitably allocate any award between Tenant and Landlord provided,
however, in no event shall Tenant receive an amount in excess of the unamortized
value of Tenant's Building, excluding reasonable stock, trade fixtures,
furniture and other personal property. Nothing contained herein shall
affect  the Tenant's right to prosecute any claim directly against the
condemning authority in such condemnation proceedings for the following items
only: loss of business and/or depreciation to, damage to, value of and/or cost
of removal of Tenant's stock and/or Trade Fixtures, furniture and other personal
property of Tenant; provided, however, that no such claim shall diminish or
otherwise adversely affect Landlord's award or the award(s) of any and all
ground and underlying lessor(s) and mortgagee(s).  Such party agrees to
cooperate with the other to attempt to obtain separate awards or an allocation
of any lump-sum award.

﻿

15.4Restoration of Remainder.

﻿

If this Lease shall not be terminated as in this Article 15 provided but shall
continue as to that portion of the Leased Premises which shall not have been
appropriated or taken, then in that event Tenant,  at its cost and expense,
shall immediately restore to the extent reasonably possible Tenant's Building
and improvements on the Leased Land remaining to a complete unit of



24

 

--------------------------------------------------------------------------------

 

like quality and character as existed prior to such appropriation or taking, and
the rent shall be reduced in the ratio that the ground floor area of the
restored Leased Premises bears or shall bear to the ground floor area of the
Leased Premises before such taking.  Landlord shall make available to Tenant the
proceeds of any condemnation award received by Landlord to the extent such
proceeds shall be attributable to the loss of Tenant's Building or other
improvements on the Leased Land.

﻿

16.SUBORDINATION AND NONDISTURBANCE.

﻿

This Lease shall be subordinate to the lien of any ground lease mortgage or deed
of trust, deed to secure debt, or other hypothecation for security now or
hereafter constituting a lien on the Leased Premises (hereafter, a “Mortgager”,
with the holders thereof from time to time being referred to as “Holder”) and to
all renewals, modifications and extensions thereof, and Tenant will promptly
execute and deliver any instrument reasonably required by Landlord in
confirmation of such subordination; provided, however, that with respect to any
such lien,  Tenant's obligation to execute any instrument confirming such
subordination shall be conditional upon the obligation of Landlord to secure
from any such Holder a written
agreement  in  form  for  recordation  and  in  form  reasonably
satisfactory  to  Landlord, Tenant  and  such  Holder that notwithstanding
anything to the contrary in any such Mortgage, if by foreclosure or otherwise,
such Holder or any successor in interest shall come into possession or become
the owner of the Leased Premises, it will not disturb the possession, use or
enjoyment by Tenant of the Leased Premises nor disaffirm this Lease or any of
Tenant's rights hereunder, so long as all obligations of Tenant are fully
performed in accordance with the provisions of this Lease, and such successor in
interest shall be bound by the terms and conditions of this Lease as a successor
landlord.

﻿

17.RIGHT OF INSPECTION BY LANDLORD.

﻿

Landlord and Landlord's representatives, including, but not limited to any
holder of any mortgage, may enter upon or in (as applicable) the Land, Leased
Premises and/or Tenant's Building at all reasonable times, but upon reasonable
prior and notification, for any one (1) or more of the following purposes: (i)
marketing of the Land, Leased Premises and/or Tenant's Building; performance of
any work which Landlord elects to undertake by reason of Tenant's default
hereunder, at Tenant's expense; or posting of notices of non-responsibility
under any mechanic's lien or similar law; (ii) during the final twelve (12)
months of the term hereof,  presenting the Leased Premises to prospective
tenants; and (iii)  at any time in the event of an emergency.  Landlord agrees
to use reasonable efforts to minimize any disturbance of or interference with
Tenant's use of the Land, Leased Premises and/or Tenant's Building.  Landlord
acknowledges that Tenant contemplates operating a bank branch upon the Leased
Premises and therefore any inspection of Tenant’s Building shall be subject to
Tenant’s reasonable security measures and shall only be done when accompanied by
a Tenant representative.

﻿

18.SALE OF LEASED LAND BY LANDLORD/EXCULPATION.

﻿

In the event of any sale of the Leased Land by Landlord, Landlord shall be and
is hereby entirely freed and relieved of all liability under any and all
covenants and unaccrued obligations contained in or derived from this Lease,
arising out of any act, occurrence or omission occurring after the consummation
of such sale, provided that the purchaser at such sale or any subsequent



25

 

--------------------------------------------------------------------------------

 

sale of the Leased Land shall in writing agree to carry out any and all of the
covenants and obligations of Landlord under this Lease.

﻿

19.LIABILITY OF LANDLORD.

﻿

If Landlord shall fail to perform any covenant, term, or condition of this Lease
and Tenant shall recover a money judgment against Landlord, such judgment shall
be satisfied only out of the proceeds of sale received upon execution of such
judgment and levy thereon against the right, title and interest of Landlord in
and to the Leased Land and this Lease, and out of rents or other income from the
Leased Premises receivable by Landlord, or out of the consideration received by
Landlord from the sale or other disposition of all or any part of Landlord’s
right, title and interest in such Premises, as the same may then be encumbered,
and neither  Landlord  nor  any  of  its  partners, officers,
shareholders,  agents, employees, contractors or representatives shall be liable
or have any personal liability for any deficiency, unless such claim is
conclusively the result of the gross negligence, willful misconduct or
fraudulent acts of Landlord.  It is understood that in no event shall Tenant
have any right to levy execution against any property of Landlord, its partners,
officers or shareholders, other than their respective interests in the Leased
Land, and further qualified by the provision in the preceding sentence.  Such
right of execution shall be subordinate and subject to any mortgage or other
encumbrance upon the Leased Land.

﻿

20.CONDITIONAL LIMITATIONS-DEFAULT PROVISIONS.

﻿

20.1Events of Default.

﻿

If at any time during the term of this Lease any one or more of the following
events shall occur (herein called an "Event of Default" or a "Default"), an
Event of Default by Tenant shall have occurred hereunder:

﻿

(a)If Tenant shall make an assignment for the benefit of its creditors; or

﻿

(b)If any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States of America or of any state, in any
bankruptcy, reorganization, composition, extension, arrangement or insolvency
proceedings, and Tenant shall thereafter be adjudicated bankrupt, or if such
proceedings shall not be dismissed within ninety (90)  (90) days after the
institution of the same, or if any such petition shall be so filed by Tenant or
a liquidator; or

﻿

(c)  If, in any proceeding, a receiver, receiver and manager, trustee or
liquidator be appointed for all or any portion of Tenant's property,  and such
receiver, receiver and manager, trustee or liquidator shall not be discharged
within ninety (90) days after the appointment of  such receiver, receiver and
manager, trustee or liquidator; or

﻿

(d)If Tenant shall fail to pay any installment of rent provided for herein, or
any part thereof, when the same shall become due and payable; or

﻿





26

 

--------------------------------------------------------------------------------

 

(e)If Tenant shall fail to pay any item of real estate taxes, insurance
premiums, utility payments or any other charge or sum required to be paid
directly by Tenant to a third party or parties hereunder; or

﻿

(f)If Tenant shall fail to perform or observe any other requirement of this
Lease on the part of Tenant to be performed or observed, and such failure shall
continue for ninety (90) days after notice thereof from Landlord to Tenant,
except that Landlord shall not be obligated to provide such notice as to a
repeated or recurring default of like kind or nature more than twice in any
period of twelve (12) consecutive months.

﻿

Upon the happening of any one or more of the aforementioned Events of Default,
Landlord shall have the right, then or at any time thereafter and while such
Default or Defaults shall continue, to give Tenant written notice of Landlord's
intention to terminate this Lease on a date specified in such notice, which date
shall not be less than ten (10) days after the date of giving of such notice,
and on the date specified in such notice, Tenant's right to possession of the
Leased Premises shall cease and Tenant shall peaceably and quietly yield to and
surrender to Landlord the Leased Premises and this Lease shall thereupon be
terminated and all of the rights, title and interest of Tenant hereunder and in
the Leased Premises shall wholly cease and expire in the same manner and with
the same force and effect as if the date of expiration of such ten (10) day
period were the date originally specified herein for the expiration of this
Lease and the Lease term, and Tenant shall then quit and surrender the Leased
Premises to Landlord, but Tenant shall  remain liable as hereinafter provided.

﻿

Upon any nonmonetary default where a notice and cure period is not specified
above, Tenant shall have ninety (90) days from receipt of Landlord’s written
notice of its intention to terminate to (i) advise Landlord of Tenant’s
intention to take all reasonable steps to cure such nonmonetary default, (ii)
duly commence such cure within such period and diligently prosecute the same,
and (iii) complete such cure within a reasonable time thereafter.  In such case,
Landlord shall not have the right to terminate the Lease unless Tenant fails to
cure as set forth in the previous sentence, in which case Landlord shall have
all rights and remedies available to it at law or in equity, including the right
to terminate the Lease.  If a monetary default occurs (i.e. items (d) or (e)
above), not more than two (2) times annually, Tenant shall have thirty (30) 
days from receipt of Landlord’s written notice of its intention to terminate to
cure the same.

﻿

20.2Reentry by Landlord.

﻿

In the event of any termination of this Lease as so stated hereinabove or as
otherwise permitted by law, or if a default shall continue beyond the expiration
of any grace period above  provided  for and Landlord shall  have elected not to
terminate the Lease, Landlord may enter upon the Leased Premises and have,
repossess and enjoy the same by summary proceedings, ejectment or otherwise, and
in any such event neither Tenant nor any person claiming through or under Tenant
by virtue of any statute  or of  an order of  any court  shall  be entitled to
possession or to remain in possession of the Leased Premises but shall forthwith
quit and surrender the Leased Premises.  Landlord shall incur no liability to
any person for or by reason of any such entry, repossession or removal of Tenant
or any person claiming through or under Tenant.

﻿





27

 

--------------------------------------------------------------------------------

 

20.3Payment of Rental and Expenses Upon Default.

﻿

(a)  To the extent permitted by law, in  case  of  any  such  termination,
reentry or dispossession by summary proceedings, ejectment or otherwise, the
rent and all other charges required to be paid by Tenant hereunder shall
thereupon become due and payable up to the time of such termination, reentry or
dispossession and Tenant shall also pay to Landlord all expenses which Landlord
may then or thereafter incur for legal expenses, reasonable attorneys' fees,
brokerage fees and all  other costs paid or incurred by Landlord for restoring
the Leased Premises to good order and condition for altering, decorating,
repairing and otherwise preparing the same for reletting, for maintaining  
 the  Leased Premises and improvements and for reletting the same.

﻿

(b)  Landlord may, by written notice, at its option elect to do and perform any
one or more of the following in addition to, and not in limitation of, any other
remedy or right permitted it by law or by this Lease:

﻿

(i)Relet all or any portion or portions of the Leased Premises as the agent of
Tenant without advertisement and by private negotiations and for any term and
upon such conditions as Landlord deems proper in its sole discretion, and
receive the rent therefor, and Tenant shall pay Landlord any deficiency that may
arise by reason of such reletting on demand, but Tenant shall not be entitled to
any surplus so arising.  Tenant shall reimburse Landlord for all costs, expenses
and reasonable attorneys' fees of Landlord incurred in connection with
the  default of Tenant, termination of  this  Lease, eviction of Tenant,
reletting the Leased Premises and preparing the Leased Premises for the new
tenant or tenants, including, but not  limited to,  advertising expenses and
commissions; and/or

﻿

(ii)As agent of Tenant, do whatever Tenant is obligated to do by the provisions
of this Lease.  Tenant agrees to reimburse Landlord immediately upon demand for
any costs and expenses, including, but not limited to, reasonable attorneys'
fees which Landlord may incur in thus effecting compliance with this Lease on
behalf of Tenant, and Tenant further agrees that Landlord shall not be liable
for any damages resulting to Tenant or the property of Tenant from such action,
whether caused by the negligence of Landlord or otherwise.

﻿

(c)  Except as provided by applicable law, no act or thing done by Landlord or
Landlord's agents during the term of this Lease shall be deemed a termination of
this Lease or an acceptance of a surrender of the Leased Premises, and no
agreement to accept a surrender of the Leased Premises shall be valid, unless
the same be made in writing and executed by Landlord.  Any waiver of or redress
for any violation of any covenant or condition contained in this Lease shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  In case it
should be necessary or proper for Landlord to bring any action under this Lease,
or to consult, or place this Lease or any amount payable by Tenant hereunder,
with an attorney concerning or for the enforcement of any of Landlord's rights
hereunder, then Tenant in each and any such case shall pay Landlord its
reasonable attorneys' fees, provided Tenant is judicially determined to have
breached a material term or condition of this Lease.  In the event of any
Default by Tenant under the terms and provisions of this Lease,    Landlord, in
addition  to  but  not  in lieu of  or  in limitation of,  any other right or
remedy provided to Landlord under the terms of this Lease or otherwise, shall
have



28

 

--------------------------------------------------------------------------------

 

the right to be immediately repaid by Tenant the unamortized amount of any and
all sums expended by Landlord and not repaid by Tenant in connection with
preparing or improving the Leased Premises to Tenant's specifications, together
with the brokerage commissions and/or rental concessions pertaining to this
Lease.

﻿

(d)   All rights and remedies provided herein or otherwise existing at law or in
equity are cumulative, and the exercise of one or more rights or remedies by
either party shall not preclude or waive its right to the exercise of any or all
of the others.

﻿

(e) Notwithstanding anything to the contrary contained in this Lease, Landlord
and Tenant acknowledge that Tenant’s liability upon a default is subject to the
limitations provided in 12 U.S.C. Section 1821(e)(4).  Therefore, in the event
(a) Tenant, but not its assignees, shall become subject to a bankruptcy
proceeding pursuant to Title 11 of the United States Code or similar proceeding
during the term of this Lease, or (b) the depository institution operated by
Tenant is taken over by any depository institution supervisory authority
(hereinafter referred to as the “Authority”) during the term of this Lease,
Landlord may, in either such event, terminate this Lease only with the
concurrence of any receiver or liquidator appointed by such Authority or
pursuant to an order of the Court with jurisdiction over such case or
proceeding, or upon the expiration of the stated term of this Lease as provided
herein, provided that in the event this Lease is terminated by the Receiver or
Liquidator, the maximum claim of Landlord for rent, damages or indemnity
resulting from the termination, rejection, or abandonment of the unexpired Lease
shall by law in no event exceed all accrued and unpaid rent and additional rent
due as of the date of termination. 

﻿

20.4Waiver of Rights.  Intentionally deleted.

﻿

21.GENERAL PROVISIONS.

﻿

21.1Notices.

﻿

Every notice, demand, request, designation, consent, approval or other document
or instrument required or permitted to be served hereunder shall be in writing,
shall be deemed to have been duly delivered, if sent by mail, on the third (3rd)
day after mailing and shall be hand delivered or sent by certified or registered
United States mail, postage prepaid, return receipt requested, addressed to the
parties hereto as their addresses appear below:

﻿

﻿

 

 

If to Landlord:

 

1348 Hamilton Street

﻿

 

Allentown, PA 18102

﻿

 

Attn: Rudy Amelio

﻿

 

 

With a copy to:

 

Erich J. Schock

﻿

 

Fitzpatrick Lentz & Bubba, P.C.

﻿

 

4001 Schoolhouse Lane, PO Box 219

﻿

 

Center Valley, PA 18034

﻿

 

 

If to Tenant:

 

Embassy Bank





29

 

--------------------------------------------------------------------------------

 

Attn:

﻿

﻿

With a copy to:

﻿

﻿

﻿

Either party may change the place of address for notice or provide for the
delivery of not more than two (2) copies, by giving the other party at least ten
(10) days' prior written notice to such effect.

﻿

21.2Estoppel Certificates.

﻿

Each party agrees from time to time upon not less than fifteen (15) days' prior
notice from the other, to execute, acknowledge and deliver to the other party a
statement in writing certifying (i) that this Lease is unmodified and in full
force and effect (or,  if  there  have been modifications, identifying the same
by the date thereof and specifying the nature thereof); (ii) that to the
knowledge of such party no uncured Event of Default exists hereunder (or, if
such uncured Event of Default does exist, specifying the same); (iii) the dates
to which the rent and other sums and charges payable hereunder have been paid;
(iv) that such party, to its knowledge, has no claims against the other party
hereunder except for the continuing obligations under this Lease (or, if such
party has any such claims, specifying the same); (v) whether or not there are
then existing any offsets or defenses against the enforcement of any of the
terms, covenants or conditions hereof; and (vi) any other information reasonably
requested by the other party.

﻿

21.3Force Majeure.

﻿

Notwithstanding that time is of the essence for the performance of each and
every act to be performed by either party hereunder, the time within which
either party hereto shall be required to perform any non-monetary covenant,
condition, obligation or act under this Lease shall be extended by a period of
time equal to the number of days during which performance of such non-monetary
covenant, conditions, obligation or act is delayed unavoidably by
strikes,  lock-outs, acts of God, governmental restrictions, failure or
inability to secure materials or labor by reason of priority or similar
regulation or order of any governmental or regulatory body, enemy action, civil
disturbance, fire, unavoidable casualties or any other cause beyond the
reasonable control of either party hereto.  In order to claim the benefit of an
excused delay under this Section, the party claiming such excuse shall notify
the other in reasonable detail of the act which has been delayed, the extent of
the delay and the facts and circumstances constituting force majeure within
thirty (30) days after the occurrence thereof,  or such party shall have waived
its rights to have such delay be considered to be force majeure under this
Section.

﻿

21.4Waivers.

﻿

No delay or omission by either party hereto in exercising any right or power
accruing upon the noncompliance or failure of performance by the other party
hereto under the provisions at this Lease shall impair any such right or power
or be construed to be a waiver



30

 

--------------------------------------------------------------------------------

 

thereof.  A waiver by either party hereto of any of the covenants, conditions or
agreements hereto to be performed by the other party shall not be construed as a
waiver of any succeeding
breach  of  the  same  or  any  other  covenants,  agreements, restrictions and
conditions hereof.

﻿

21.5Entire Agreement/Modifications.

﻿

This Agreement is the entire agreement between the parties hereto concerning the
subject matter hereto and supersedes all prior written or oral agreements
between the parties hereto. Any alteration, change or modification of or to this
Lease, in order to become effective, shall be made by written instrument or
endorsement hereon and in each such instance executed on behalf of the party
against whom enforcement is sought.

﻿

21.6Applicable Law.

﻿

This Lease shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the conflicts of laws
principles thereof.

﻿

21.7Partial Invalidity.

﻿

If any term, provision, condition or covenant of this Lease or the application
thereof to any party or circumstances shall,  to any extent, be held invalid or
unenforceable, the remainder of  this  Lease, or the application of  such term,
provision, condition or covenant to persons or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

﻿

21.8Brokerage Commission.

﻿

Tenant and Landlord each represents and warrants to the other that, other than
the representation of Landlord by Rudy Amelio Real Estate, no real estate
broker, agent, commission salesman, or other person has represented
the  warranting  party  in  the negotiations for and procurement of this Lease
and of the Leased Premises, and that, other than fees payable to the
aforementioned brokers, payment of which shall be the sole responsibility of
Landlord, no commissions, fees or compensation of any kind are due and payable
in connection herewith to any real estate broker, agent commission salesman or
other person. Each party agrees to indemnify and hold the other hereunder
harmless from and against any claim for any such commissions, fees or other form
of compensation by any such third party claiming through the indemnifying party,
including, without limitation, any and all claims, causes of action, damages,
costs and expenses (including reasonable attorneys' fees), associated therewith.

﻿

21.9Covenants Running with the Land.

﻿

All of the covenants, agreements  conditions and restrictions set forth in this
Lease are intended to be and shall be construed as covenants running with the
land, binding upon, inuring to the benefit of and enforceable by the parties
hereto and their successors and permitted assigns.

﻿





31

 

--------------------------------------------------------------------------------

 

21.10Section Headings.

﻿

The section headings of this Lease are inserted as a matter of convenience and
reference only and in no way define, limit or describe the scope or intent of
this Lease or in any way affect the terms and provisions hereof.

﻿

21.11Gender.

﻿

The use herein of (i) the singular number shall be deemed to mean the plural;
(ii) the masculine gender shall be deemed to mean the feminine or neuter; and
(iii) the neuter gender shall be deemed to mean the masculine or feminine
whenever the sense of this Lease so requires.

﻿

21.12Memorandum of Lease.

﻿

A short form or memorandum of this Lease, incorporating this indenture of Lease
by reference, shall be executed, acknowledged and recorded on or shortly after
the date hereof setting forth the parties hereto, the legal description of the
Leased Premises (including all rights, privileges and easements appurtenant
thereto), the term of this Lease and the options granted to Tenant hereunder, if
so requested by Landlord or Tenant.  The form of such memorandum shall be
prepared by Landlord and shall be reasonably acceptable to both parties.

﻿

21.13Surrender and Quitclaim at End of Term.

﻿

Upon the end of the term of this Lease, as provided herein, or any extension
thereof, or sooner termination of this Lease, Tenant shall surrender to Landlord
all and singular the Leased Premises, including Tenant's Building and all
improvements constructed upon the Leased Land, and Tenant shall execute,
acknowledge and deliver to Landlord within five (5) days after written demand
from Landlord to Tenant, any quitclaim deed or other document required by any
title company to remove the cloud of this Lease from the Landlord's title to the
Leased Premises.

﻿

If Tenant shall hold over in the Leased Premises after the expiration of
the  term hereof with the acquiescence of Landlord, either express or implied,
but without any new written agreement of the parties hereto,  such holding over
shall be construed to be only a tenancy from month to month at a rental rate
equal to one hundred fifty percent (150%) of the monthly installment of rent
payable immediately prior to the commencement of such hold-over tenancy, plus
any other sums due and payable hereunder, and such tenancy shall be subject to
all of the other covenants, conditions and obligations hereof performable by
Tenant as provided by the terms of this Lease, and shall be terminable by either
party on thirty (30) days' prior written notice to the other party
hereto.  Nothing herein contained shall be construed to give Tenant any rights
to so hold over and to continue in possession of the Leased Premises after the
expiration of the term hereof, or to constitute the approval or acquiescence of
Landlord to any such hold over tenancy.

﻿

21.14Attorneys' Fees.

﻿

In the event any action is brought by Landlord to recover any rent due and
unpaid hereunder or to recover possession of the Leased Premises, or in the
event any action is brought by



32

 

--------------------------------------------------------------------------------

 

Landlord or Tenant against the other to enforce or for the breach of any of the
terms, covenants or conditions contained in this Lease, the prevailing party
shall be entitled to recover reasonable attorneys' fees to be fixed by the
court, together with its other costs and expenses of suit therein incurred.

﻿

21.15Relationship of Parties.

﻿

The relationship of the parties hereto is that of landlord and tenant only, and
it is expressly understood and agreed that Landlord shall not in any way nor for
any purpose be deemed a partner of Tenant or a joint venture with Tenant in the
conduct of Tenant's business or otherwise, and that the provisions of any
agreement between Landlord and Tenant relating to rent are made solely for the
purpose of providing a method whereby rental payments are to be measured and
ascertained.

﻿

21.16Corporate Authority.

﻿

In the event either party to this Lease is a corporation, limited liability
company or partnership, each individual executing this Lease on behalf of such
entity represents and warrants that he or she is duly authorized to execute and
deliver this Lease on behalf of such entity, in accordance with a duly adopted
resolution or consent of such entity, and that this Lease is binding upon such
entity in accordance with its terms.

﻿

21.17Consents and Approvals.

﻿

Wherever the consent or approval of either party is provided for in this Lease,
such consent or approval shall be given in writing to the requesting party, and
each party agrees to not unreasonably withhold such consent or approval unless
specifically provided to the contrary herein.

﻿

21.18Addendum.

﻿

Amendments to this Lease must be in writing and signed by the parties, and the
same may be attached as addenda to this Lease, and the same when made and
attached shall be deemed incorporated herein and made a part hereof.

﻿

21.19 Definitions.

﻿

The words "mortgage", "trust deed", “deed to secure debt” and "deed of trust"
are used interchangeably, as are the words "mortgagee", "trustee" and “grantee
under deed to secure debt" or "grantee under trust deed".  Similarly, "mortgage"
includes security agreements, UCC‑1 financing statements and like security
instruments.

﻿

21.20  Right of First Refusal.    

﻿

If a separate tax parcel is obtained for the Leased Premises or the Leased Land,
as applicable, by the Landlord and the Landlord offers such parcel (the “Tax
Parcel”) for sale, then



33

 

--------------------------------------------------------------------------------

 

Tenant shall have the Right of First Refusal to purchase the Tax Parcel,
including the Leased Premises, upon the same terms and conditions as a bonafide
offer (the “Offer”) presented by Landlord to Tenant as set forth
below.  Landlord shall give Tenant notice in writing of the terms and conditions
of the Offer and Tenant shall have twenty (20) days to agree to purchase the Tax
Parcel upon the same terms and conditions as contained in the Offer.  If Tenant
fails to respond or declines to purchase the Premises, Tenant shall be deemed to
have waived its Right to Purchase the Tax Parcel.  If the Tax Parcel is actually
sold following Tenant’s failure to exercise its purchase right, this right shall
be terminated and of no further force or effect.  If Tenant accepts the Offer,
it shall close such transaction within thirty (30) days of the date of such
acceptance, subject to the agreed upon terms and conditions.  This Right of
First Refusal shall at all times be subject and subordinate to any and all
lender financing and shall be subject and subordinate to the sale by any lender
of the Tax Parcel to a third party or a purchaser at a foreclosure sale or a
deed in lieu of foreclosure.  This right shall not apply to the sale of the
entire Commons, which includes the Tax Parcel, by Landlord.

﻿

﻿

[SIGNATURES APPEAR ON FOLLOWING PAGE]





34

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

﻿



﻿

 

 

LANDLORD:

 

 

POPE VALLEY PROPERTIES, LLC

By: 

 

/s/ Rudy Amelio

Name: 

 

Rudy Amelio

Title: 

 

Sole Member LLC

Attest: 

 

 

Name: 

 

 

﻿

 

 

TENANT:

 

 

EMBASSY BANK FOR THE LEHIGH VALLEY

/s/ David M. Lobach, Jr.

Name:

 

David M. Lobach, Jr.

Title: 

 

CEO/Chairman

Attest: 

 

/s/ Mark A. Casciano

Name: 

 

Mark A. Casciano

﻿





35

 

--------------------------------------------------------------------------------

 



﻿

EXHIBIT LIST

﻿

Exhibit A-1 – Leased Land

﻿

Exhibit A-2 – Record Plan of Main Street Commons

﻿

Exhibit B – Final Tenant Plans and Specifications

﻿

Exhibit C – Landlord’s Work

﻿

Exhibit D – Estimated Schedule of CAM





36

 

--------------------------------------------------------------------------------

 



Exhibit A-1 –Leased Land

DEED DESCRIPTION: Bank Lease Area 

SUBDIVISION: Main St. Commons

LOCATED IN:   BOROUGH OF MACUNGIE, COUNTY OF LEHIGH, AND THE COMMONWEALTH
OF PENNSYLVANIA

﻿

ALL THAT CERTAIN tract of land situate in the Borough of Macungie, County of
Lehigh and Commonwealth of Pennsylvania, recorded in (Deed Book Vol. and Page )
 bounded and described as follows, to wit:

﻿

Beginning at a point located along the centerline of the West End Trail access
drive, said point also located 143.81 feet North – 27 degrees – 59 minutes – 00
seconds East of the point which makes up the intersection of the West End Trail
access drive centerline and the ultimate right-of-way line of S.R. 0100, thence:

﻿

1)



South - 62 degrees - 01 minutes - 00 seconds - East, 59.95 feet in and along
lands n/f of Pope Valley Properties, LLC  to a point, thence;

2)



Along an arc curving to the left with a radius of 36.48 feet and a length of
25.84 feet (Long Chord = South- 84 degrees - 25 minutes - 12 seconds - East,
25.31 feet) in and along the same to a point, thence;

3)



Along an arc curving to the right with a radius of 48.50 feet and a length of
36.14 feet (Long Chord = South- 83 degrees - 21 minutes - 56 seconds - East,
35.31 feet) in and along the same to a point, thence;

4)



South - 62 degrees - 01 minutes - 00 seconds - East, 70.00 feet in and along the
same to a point, thence;

5)



Along an arc curving to the right with a radius of 29.50 feet and a length of
46.34 feet (Long Chord = South- 17 degrees - 01 minutes - 00 seconds - East,
41.72 feet) in and along the same to a point, thence;

6)



South - 27 degrees - 59 minutes - 00 seconds - West, 124.32 feet in and along
the same to a point, thence;

7)



North - 62 degrees - 01 minutes - 00 seconds - West, 169.65 feet in and along
the same to a point, thence;

8)



North - 27 degrees - 59 minutes - 00 seconds - East, 26.82 feet in and along the
same to a point, thence;

9)



South - 62 degrees - 01 minutes - 00 seconds - East, 10.65 feet in and along the
same to a point, thence;

10)



North - 27 degrees - 59 minutes - 00 seconds - East, 5.27 feet in and along the
same to a point, thence;

11)



North - 62 degrees - 01 minutes - 00 seconds - West, 10.65 feet in and along the
same to a point, thence;

12)



North - 27 degrees - 59 minutes - 00 seconds - East, 75.23 feet in and along the
same to a point, thence;

﻿



37

 

--------------------------------------------------------------------------------

 

13)



North - 62 degrees - 01 minutes - 00 seconds - West, 8.08 feet in and along the
same to a point, thence;

14)



Along an arc curving to the left with a radius of 20.00 feet and a length of
31.42 feet (Long Chord = South- 72 degrees - 59 minutes - 00 seconds - West,
28.28 feet) in and along the same to a point, thence;

15)



North - 27 degrees - 59 minutes - 00 seconds - East, 23.25 feet in and along the
same to a point, thence;

16)



North - 62 degrees - 01 minutes - 00 seconds - West, 18.00 feet in and along the
same to a point, thence;

17)



North - 27 degrees - 59 minutes - 00 seconds - East, 20.75 feet in and along the
same to a point, and the aforementioned place of beginning.

﻿

CONTAINING: 0.5989 acres (26,088 sq. ft.)

﻿

Said property subject to easements, restrictions, and covenants of record as
contained within the chain of title of said deed of record.

﻿

This description prepared by Lehigh Engineering Associates Inc. on October 11,
2017.

﻿





38

 

--------------------------------------------------------------------------------

 



Exhibit A-2 – Record Plan of Main Street Commons

﻿

Picture 1 [emyb-20171113xex10_1g001.jpg]





39

 

--------------------------------------------------------------------------------

 



Exhibit B – Final Tenant Plans and Specifications

﻿

(To Be Supplied)





40

 

--------------------------------------------------------------------------------

 



Exhibit C – Landlord’s Work

﻿

Landlord's Work. Landlord, at its expense, will be responsible for performing site work within the
Leased Land as set forth below, excluding the work to be done by Tenant
(“Tenant’s Work”). Landlord will be responsible for all of the proposed roadway
improvements within S.R. 0100, the main access drive leading into the Leased
Land, pole light for the main access drive, extension of
the public water and public sewer into the main access drive (not including water and sewer laterals
on the Leased Land), the entire storm sewer system including the infiltration
area under the
proposed parking lot on the Leased Land, street trees, buffer yard plantings, final grading, seeding,
and establishment of the lawn areas up to the curb line of the parking lot. The
Cost-Shared Work
shall consist of the portion of the storm sewer system including the infiltration area which is located
on the Leased Land, which, for the avoidance of doubt, shall be completed by
Landlord at the expense of Landlord and Tenant as set forth in the Lease.

﻿

Preliminary Site Work. Landlord will deliver the Leased Land to Tenant with the
“Preliminary Site Work” described in this paragraph having been performed and
completed, as promptly as possible, but in no case later than one hundred eighty
(180) days after Landlord receives all final and an unappealable Municipal
Approvals, subject to the terms of this Lease

﻿

Tenant’s Work. Tenant’s work shall include construction of (a) the building,
canopy, building lighting fixtures and signage associated with the building;
(b)sidewalk and curbing immediately surrounding the building; (c) macadam
parking lot, including the access drive to the lot, up to the
edge of the West End Trail Extension (main site entrance from S.R. 0100) and parking lot striping;

(d) curbing around the parking lot; (e) water and sewer lateral from the building up to and including
the connection to the 8” main; (f) parking lot trees and low shrubs at the
northern edge of the lot (excludes street trees); (g) pole lights associated
with illuminating the parking lot only (excludes the pole light which serves the
main site access drive from S.R. 0100)

﻿

Coordination of Construction. The parties shall cooperate to expedite completion of both Tenant’s
and Landlord’s construction work. To expedite such construction, Landlord and
Tenant acknowledge that their respective construction obligations shall be
coordinated by performing work simultaneously and jointly in stages,
as appropriate.





41

 

--------------------------------------------------------------------------------

 



Exhibit D – Estimated Schedule of CAM

﻿

﻿

·



Budget $3,000.00 per year – includes grass cutting, lawn fertilization, mulching
and cleanup.

﻿

·



Snow removal cost is by the hour – estimated $300.00 per storm.

For an average storm of 2 – 4 inches:

o



$84.00 per hour for plow trucks

o



$52.50 per hour for shovelers

﻿

﻿

﻿

﻿



42

 

--------------------------------------------------------------------------------